DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
 
Application Status
--- Claims 1-11 and 28-30 are presented for examination. Claims 12-27 were withdrawn.
--- Claims 1, 6-7, 9-10, 28-30 are rejected herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, 9-10 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3712655 to Fuehrer (or US 3462802 to Merser or US 3761999 to Morgan).

As per claim 1, Fuehrer discloses an apparatus for securing items, the apparatus comprising:
a twist tie (10) (Morgan 24, 30) (Merser 1); and
 an end for the twist tie, wherein the end comprises a nylon portion molded to the twist tie, and a ring end (40) defining an aperture (43, 45, 47) (Morgan 52), Merser (2) sized to accommodate the twist tie to grip the twist tie as the twist tie is passed through the aperture, and wherein the aperture comprises protrusions or teeth (44’) (Morgan 75, 76), (Merser, 6) adding to the grip of the twist tie as the twist tie is passed through the aperture.
As per claim 6, wherein the twist tie has a gripping surface (24, 25) (Morgan 32, 42), (Merser 4) that grips the ring end as the twist tie is passed through the aperture.

As per claim 7, wherein    the gripping surface includes outwardly extending ribs.

As per claim 9, wherein the ring end has a circular opening cross-section transverse to a length of a ring defining the aperture.

As per claim 10, wherein the end is composed of nylon with glass fibers.


As per claim 28, Fuehrer discloses the apparatus comprising:
a twist tie (10) (Morgan, 30, 40) (Merser 1), the twist tie having opposing first and second end portions defining terminal ends of the twist tie; and
an end connected to the twist tie, and comprising a nylon portion molded to the first end portion of the twist tie and an aperture (40) (Morgan, 64) (Merser, 2) defined by a closed loop to grip the twist tie as the second end portion of the twist tie is passed through the aperture, the aperture sized such that it compresses the second end portion of the twist tie when the second end portion of the twist tie (20) (Morgan 22)(Merser 3) is passed through the aperture, the aperture including protrusions or teeth (44’) (Morgan 75, 76)(Merser 6) adding to the grip of the twist tie as the second end portion of the twist tie is passed through the aperture.

As per claim 29, Fuehrer discloses the apparatus comprising:
a twist tie (10) (Morgan 30, 40) (Merser 1), the twist tie having a molded in place portion (not shown); and

an end for the twist tie, the end comprising a nylon portion molded to the molded-in-place portion of the twist tie, and an end ring portion (40) (Morgan, 50) (Merser, 2)  having an aperture (43, 45, 47) (Morgan 64)(Merser 2) configured to grip the twist tie as the twist tie is passed through the aperture, the aperture sized slightly smaller than a diameter of the twist tie and including protrusions or teeth adding to the grip of the twist tie as the twist tie is passed through the aperture to loop the twist tie around an object.

As to claim 30, wherein the aperture defines an axis that is transverse to the longitudinal a long axis of the twist tie.

Allowable Subject Matter
Claims 2-5, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAN LE/Primary Examiner, Art Unit 3632